Citation Nr: 0102256	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-11 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to an earlier 
effective date for the assignment of a total rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran served on active duty from August 1944 until 
February 1946.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA). 


FINDINGS OF FACT

1.  An April 1997 rating decision denied entitlement to an 
earlier effective date for the assignment of TDIU.

2.  The evidence submitted since the RO's April 1997 decision 
either does not bear directly and substantially upon the 
specific matter under consideration, or is cumulative or 
redundant, or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

The April 1997 decision of the RO denying entitlement to 
entitlement to an earlier effective date for the assignment 
of TDIU is final; the additional evidence received since the 
RO's April 1997 denial of entitlement to entitlement to an 
earlier effective date for the assignment of TDIU is not new 
and material, and the veteran's claim for benefits has not 
been reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran argues that the evidence presented in support of 
reopening his claim of entitlement to an earlier effective 
date for the assignment of TDIU is not only new and material, 
but also is sufficient to grant an earlier effective date for 
TDIU, particularly when that evidence is considered in light 
of the entire record.  

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and requires a three-
step test.  The first step requires determining whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  Evidence is probative when it "tend[s] 
to prove, or actually prov[es] an issue."  Routen v. Brown, 
10 Vet. App. 183, 186 (1997), citing Black's Law Dictionary 
1203 (6th ed. 1990).  Secondly, the evidence must be shown to 
be actually "new," that is, not of record when the last final 
decision denying the claim was made.  See Evans, 9 Vet. App. 
at 283; Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19089 (1990).  New evidence will be presumed 
credible at this point solely for the purpose of determining 
whether a claim should be reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  If all three tests are satisfied, 
the claim must be reopened.

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
his claim.  Graves v. Brown, 8 Vet. App. 522, 525 (1995).  
This obligation depends on the particular facts of the case 
and the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  Unlike 
Graves, the appellant has not put VA on notice of the 
existence of any other specific evidence that may be both new 
and material, and sufficient to reopen his claim for service 
connection.  Here, the RO fulfilled its obligation in its 
rating decision and statement of the case (SOC) in which it 
informed the veteran of the reasons his claim had not been 
reopened.  38 U.S.C.A. § 5103(a).  Also, by this decision, 
the Board informs the appellant of the type of new and 
material evidence needed to reopen his claim.

As explained below, none of the evidence added to the record 
since the RO's 1997 decision, either by itself or in the 
context of all the evidence, both old and new, provides 
evidence that an earlier effective date should be granted for 
TDIU.  The Board concludes that the additional evidence does 
not constitute new and material evidence sufficient to reopen 
the claim for an earlier effective date for the assignment of 
TDIU.  

In April 1997, the RO denied entitlement to an earlier 
effective date for the assignment of TDIU.  The April 1997 
rating decision is the last final decision on the issue of 
entitlement to an earlier effective date for the assignment 
of TDIU.  Therefore, the Board shall review the evidence of 
record at the time of, and evidence submitted since, this RO 
decision.  

The RO received the veteran's claim for TDIU in October 1990.  
A December 1990 rating action denied entitlement to TDIU.  
The veteran was notified the next month.  A January 1991 
rating decision, of which the veteran was informed in 
February 1991, confirmed the denial.  The veteran submitted a 
notice of disagreement (NOD) in February 1991 and a SOC was 
issued in April 1991.  The veteran failed, however, to 
perfect his appeal.  

In October 1994, the veteran reopened his claim for 
entitlement to TDIU.  A December 1996 rating action granted 
TDIU, effective October 12, 1994, the date of the reopened 
claim.  The veteran did not then appeal the effective date 
assigned for the TDIU rating.

Rather, in January 1997, the RO received the veteran's claim 
for entitlement to an earlier effective date for the 
assignment of TDIU.  An April 1997 rating decision denied an 
earlier effective date for TDIU.  It was then explained that 
the effective date of an award based on an original claim, a 
claim reopened after final adjudication or a claim for an 
increase of compensation, dependency and indemnity 
compensation or pension shall be fixed in accordance with the 
facts found but shall not be earlier than the date of receipt 
of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  It was further explained that, although the veteran 
had originally applied for benefits in 1990, the December 
1990 rating action was final because he did not perfect a 
timely appeal to that decision, which had denied his original 
claim for TDIU.  Rather, because he reopened his claim in 
October 1994, this was the effective date of the grant of 
TDIU.  He was notified in May 1997 of the denial of an 
earlier effective date for TDIU.  The veteran did not then 
appeal that determination.

Records submitted after the April 1997 rating decision 
include written statements of the veteran, a minister, and a 
former employer, as well as private medical records.  After a 
review of the record, the Board concludes that this evidence 
is not new and material.  Accordingly, the claim is not 
reopened.  

In regard to the written statements, the minister and the 
veteran's former employer, in essence, indicated that the 
veteran was severely disabled as early as 1990.  The veteran 
stated that the RO should have scheduled a VA examination 
after he applied for benefits in 1990.  Furthermore, he 
contacted a service organization but the service 
representative did not fully explain the appeal process.  As 
such, the veteran did not understand the procedures required 
to perfect his original appeal.  

VA does have a duty to assist a claimant in developing facts 
pertinent to a claim, but it is the claimant who must bear 
the responsibility for coming forth with the submission of a 
claim for benefits under the laws administered by the VA.  
38 U.S.C.A. § 5101; 38 C.F.R. § 3.151.  In addition, to the 
extent practicable, VA does make every effort to identify and 
notify claimants of the potential entitlement to benefits.  
While the veteran claims that he did not understand the 
appeal process, in this case, the February 1991 SOC clearly 
notified the veteran of the laws and regulations regarding 
his appeal.  Thus, although it is unfortunate that the 
veteran did not perfect a timely appeal in 1991, his lack of 
awareness does not provide a legal basis for the award of an 
earlier effective date; therefore his statements cannot be 
considered material. 

As noted, the governing law and regulatory provisions provide 
that that the effective date for an award of compensation 
based on a reopened claim shall be the date of VA receipt of 
the claim, or the date entitlement arose, whichever is later.  
As the veteran's reopened claim for TDIU was received in 
October 1994, an earlier effective date cannot be assigned.   

The additional clinical records simply show that the veteran 
was receiving treatment for a knee disability in March 1992.  
Although this medical evidence is new, and reports a 
diagnosis, this additional documentation solely addresses the 
veteran's medical condition.  This evidence does not address 
or contradict the reasoning offered in support of the prior 
decision to deny an earlier effective date and, therefore, is 
not material.  Accordingly, the RO's decision in April 1997 
remains final, and the claim for an earlier effective date 
for the TDIU rating is not reopened.


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to an earlier effective date for the 
assignment of TDIU, the benefits sought on appeal are denied.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

